Schneider, J.,
concurring. The indictment in this case charges an offense under Section 2905.34, Revised Code. It is an offense under that section to “exhibit * * * in a place which may be within the view of a minor, any” book as described in the opinion of the court.
The evidence is undisputed that at the time the book was seized and the defendant was arrested, the book was on a rack on which a sign was placed reading, “You must be over 21 to purchase one of these books.” However, the arresting officer testified, without objection, that “there were several young boys in the store” looking at the rack. This fact is uncontroverted.
In addition, the prosecuting attorney was permitted to argue that the jurors should consider whether they would allow the book to be seen by their children. Appellant now contends that that argument was erroneous, but he makes no claim that an objection thereto was interposed instanter. Furthermore, none of the arguments are a part of the record, and, therefore, any claimed error contained therein will not be considered on review.